The appellant was arrested by the marshal of Whitesboro on a complaint charging him with unlawfully weighing a bale of cotton, and receiving the fees therefor; it being charged in said complaint that said bale of cotton had been sold, and that Whitesboro had a public weigher, who was authorized and required to weigh said bale of cotton. On his arrest he sued out a writ of habeas corpus, and was brought before the county judge, who, after, hearing the case, remanded him to the custody of the officer, from which judgment he appeals to this court.
The appellant contends, (1) that the act under which he was arrested was unconstitutional; (2) that, if constitutional, it had been so amended as to permit private persons to weigh cotton in cities containing a public weigher.
The law of 1879, creating public weighers, was amended by the Act of the Legislature in 1883. Acts 18th Leg., 1883, p. 84. This last act, by its provisions, permits any person to weigh cotton, wool, or hides when requested to do so by the owner or owners thereof. The record in this case shows, that the relator was requested by the owner of said bale of cotton to weigh same, and that the request was in writing. In our view, the law as amended authorized the relator to weigh the bale of cotton for which he was arrested, and it is unnecessary to decide the constitutional question presented. *Page 115 
The judgment of the lower court is reversed, and the relator is ordered discharged.
Reversed, and relator discharged.
Judges all present and concurring.